     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 1 of 11




1    MICHAEL C. HETEY, ESQ.
     Nevada Bar No. 5668
2    HAROLD J. ROSENTHAL, ESQ.
     Nevada Bar No. 10208
3    THORNDAL ARMSTRONG DELK
     BALKENBUSH & EISINGER
4    1100 East Bridger Avenue
     Las Vegas, NV 89101-5315
5      Mail To:
       P.O. Box 2070
6      Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
7    Fax: (702) 366-0327
     mch@thorndal.com
8    hjr@thorndal.com
9    Attorneys for Defendants
     CLAUDE HAWKINS, JR. and FIRST CLASS
10   SERVICE TRUCKING COMPANY INC. d/b/a
     FIRST CLASS SERVICE
11
                                 UNITED STATES DISTRICT COURT
12
                                     DISTRICT OF NEVADA
13
     AMANDA MICHELLE WEEKS, individually,
14                                                      CASE NO. 2:21-cv-1256
                   Plaintiff,
15
     vs.
16                                                      DEFENDANTS CLAUDE HAWKINS,
     CLAUDE HAWKINS, JR., individually; FIRST           JR. AND FIRST CLASS SERVICE
17   CLASS SERVICE TRUCKING COMPANY                     TRUCKING COMPANY INC. D/B/A
     INC. d/b/a FIRST CLASS SERVICE, a foreign          FIRST CLASS SERVICE’S PETITION
18   corporation; DOE INDIVIDUALS 1-20,                 FOR REMOVAL TO FEDERAL
     inclusive; and ROE CORPORATIONS 1-20,              COURT
19   inclusive,
20
                   Defendants.
21

22
      DEFENDANTS CLAUDE HAWKINS, JR. AND FIRST CLASS SERVICE TRUCKING
23    COMPANY INC. D/B/A FIRST CLASS SERVICE’S PETITION FOR REMOVAL TO
                                FEDERAL COURT
24

25          Defendants CLAUDE HAWKINS, JR. and FIRST CLASS SERVICE TRUCKING
26   COMPANY INC. d/b/a FIRST CLASS SERVICE (“Defendants”), by and through their
27   attorneys of record, THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER, .
28   hereby removes Case Number A-21-833898-C from the Eighth Judicial District Court for Clark



                                                 -1-
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 2 of 11




1    County, Nevada to the United States District Court for the District of Nevada pursuant to 28
2    United States Code sections 1441 and 1332. A true and correct copy of the Complaint is
3    attached hereto as Exhibit A.
4           On May 2, 2021, Plaintiff AMANDA MICHELLE WEEKS filed a Complaint in the
5    Eighth Judicial District for Clark County Nevada, alleging causes of action for Negligence,
6    Negligence Per Se, Negligent Entrustment and Respondeat Superior. Plaintiff alleges she is a
7    resident of Clark County, Nevada. Defendant CLAUDE HAWKINS, JR. is a resident of the
8    State of California and Defendant FIRST CLASS SERVICE TRUCKING COMPANY INC.
9    d/b/a FIRST CLASS SERVICE is a California Corporation with its principal place of business in
10   Tracy, California.
11          This Petition is timely because Defendant CLAUDE HAWKINS, JR. was served on June
12   5, 2021 by personal service and Counsel for FIRST CLASS SERVICE TRUCKING
13   COMPANY INC. accepted service on June 9, 2021. Defendants are informed and believe, based
14   upon Plaintiff’s Complaint and her pre-litigation documentation asserting $58,015.58 through
15   March 2021 in past medical specials, plus allegations of continuing treatment so there is over
16   $75,000.00 in controversy.
17          DATED this 2nd day of July 2021.
18                                                THORNDAL ARMSTRONG DELK
                                                  BALKENBUSH & EISINGER
19

20                                                /s/ Michael C. Hetey, Esq.
                                                  MICHAEL C. HETEY, ESQ.
21                                                Nevada Bar No. 5668
                                                  HAROLD J. ROSENTHAL, ESQ.
22                                                Nevada Bar No. 10208
                                                  1100 East Bridger Avenue
23                                                Las Vegas, Nevada 89101
                                                  Attorneys for Defendants
24                                                CLAUDE HAWKINS, JR. and FIRST CLASS
                                                  SERVICE TRUCKING COMPANY INC. d/b/a
25                                                FIRST CLASS SERVICE
26

27

28




                                                     -2-
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 3 of 11




1                                    CERTIFICATE OF SERVICE
2           I HEREBY CERTIFY that on the 2nd day of July 2021, service of the above and
3    foregoing DEFENDANTS CLAUDE HAWKINS, JR. AND FIRST CLASS SERVICE
4    TRUCKING COMPANY INC. D/B/A FIRST CLASS SERVICE’S PETITION FOR
5    REMOVAL TO FEDERAL COURT was made on all parties by placing a true and correct
6    copy thereof in a sealed envelope placed in the United States Mail, postage pre-paid and
7    addressed as follows.
8
     Garnet E. Beal, Esq.
9    Dimopoulos Law Firm
     6671 S. Las Vegas Blvd., Suite 725
10
     Las Vegas, NV 89119
     (702) 800-6000
11
     gb@stevedimopoulos.com
12

13
                                                 /s/ Jennifer Hodge
                                                 An employee of THORNDAL ARMSTRONG
14
                                                 DELK BALKENBUSH & EISINGER

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -3-
Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 4 of 11




                       EXHIBIT A
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 5 of 11
                                                                                Electronically Filed
                                                                                5/2/2021 10:06 AM
                                                                                Steven D. Grierson
                                                                                CLERK OF THE COURT
 1   COMP
     STEVE DIMOPOULOS, ESQ.
 2   Nevada Bar No.: 12729
     GARNET E. BEAL, ESQ.
 3   Nevada Bar No.: 12693
     DIMOPOULOS INJURY LAW                                                   CASE NO: A-21-833898-C
 4   6671 South Las Vegas Blvd., Suite 275                                             Department 2
     Las Vegas, NV 89119
 5   O: (702) 800-6000
     F: (702) 224-2114
 6   gb@stevedimopoulos.com
     Attorneys for Plaintiff
 7
                                               DISTRICT COURT
 8
                                          CLARK COUNTY, NEVADA
 9
     AMANDA MICHELLE WEEKS, individually,
10                                                               CASE NO.:
                     Plaintiff,                                  DEPT NO.:
11

12           vs.

13   CLAUDE HAWKINS, JR., individually; FIRST
     CLASS SERVICE TRUCKING COMPANY INC.
14   d/b/a FIRST CLASS SERVICE, a foreign                                     COMPLAINT
     corporation; DOE INDIVIDUALS 1-20, inclusive;
15   and ROE CORPORATIONS 1-20, inclusive,
16
                    Defendants.
17

18          Plaintiff Amanda Michelle Weeks, by and through her counsel, GARNET E. BEAL, ESQ. of

19   the DIMOPOULOS INJURY LAW, and for her Complaint against the Defendants, and each of them

20   alleges as follows:

21                                         GENERAL ALLEGATIONS

22          1.     At all times relevant herein, Plaintiff Amanda Michelle Weeks (“Plaintiff”) is and

23   was a resident of Clark County, State of Nevada.

24          2.     Upon information and belief at all times relevant herein Defendant Claude

25   Hawkins, Jr. (“Defendant”) is and was a resident of the State of California.

26   ...

27   ...

28   ...

                                                   Page 1 of 7


                                    Case Number: A-21-833898-C
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 6 of 11



 1          3.      Upon information and belief and at all times relevant herein, Defendant FIRST

 2   CLASS SERVICE TRUCKING COMPANY, INC. d/b/a FIRST CLASS SERVICE (“FIRST CLASS

 3   SERVICE”) is and was at all times relevant herein, a foreign corporation authorized to conduct

 4   business and doing business in the State of Nevada. At all times relevant to these proceedings,

 5   Defendant was an authorized agent and/or employee of FIRST CLASS SERVICE acting within the

 6   course and scope of his agency or employment.

 7          4.      The true names and capacities of Defendants named herein as DOES I through X,

 8   and ROE BUSINESS ENTITIES I through X, whether individual, corporate, associate, or otherwise,

 9   are presently unknown to Plaintiff, who, therefore, sues said defendants so designated herein is

10   responsible in some manner for the events and occurrences referred to herein alleged, and

11   Plaintiff will request leave of Court to amend this Complaint to insert the true names and

12   capacities of DOES I through X, and ROE BUSINESS ENTITIES I through X, when the same have

13   been ascertained and to join such defendants in this action.

14          5.      On or about May 7, 2019, Defendant was the operator of 2016 Peterbilt Truck

15   Tractor bearing California license plate WP61014 and was in the course and scope of his

16   employment with FIRST CLASS SERVICE.

17          6.      At all times relevant herein, FIRST CLASS SERVICE is and was the owner of the

18   vehicle operated by Defendant. Defendant operated said vehicle with the full knowledge,

19   permission and consent of FIRST CLASS SERVICE.

20          7.      On or about May 7, 2019 Plaintiff was operating her 2014 Hyundai Elantra

21   northbound on Decatur Blvd. in the right turn lane attempting to head eastbound on the IR215

22   onramp, in Las Vegas, Clark County, Nevada.

23          8.      As Plaintiff’s vehicle came to a complete stop, Defendant, who was operating his

24   vehicle directly behind Plaintiff’s vehicle, failed to stop, causing the front of his vehicle to rear-

25   end Plaintiff’s vehicle. The impact caused Plaintiff to sustain personal injuries as set forth herein.

26   ...

27   ...

28   ...

                                                  Page 2 of 7
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 7 of 11



 1                                         FIRST CLAIM FOR RELIEF

 2                                     (NEGLIGENCE-DEFENDANT HAWKINS)

 3          Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 8, as

 4   though fully set forth herein.

 5          9.      On or about May 7, 2019, the Defendant had a duty to operate his vehicle in a

 6   careful and prudent manner.

 7          10.     Defendant breached this duty when he operated his vehicle in a negligent, careless

 8   and reckless manner when he failed to pay full attention to driving, failed to stop for slowing traffic

 9   and rear-ended Plaintiff’s vehicle causing it to impact Plaintiff’s vehicle, thereby causing the

10   subject collision as well as causing damages and injuries to Plaintiff.

11          11.     By reason of the premises and as a direct and proximate result thereof, Plaintiff

12   sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

13   conditions may be permanent and disabling in nature, all to her general damage in a sum in

14   excess of $15,000.

15          12.     By reasons of the premises and as a direct and proximate result of the

16   aforementioned, Plaintiff was required to and did receive medical and other treatment for her

17   injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

18   care, and treatment are continuing and shall continue in the future, at a presently

19   unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

20   be ascertained.

21          13.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

22   and gainfully employed and physically capable of engaging in all other activities for which she was

23   otherwise suited.

24          14.     By reason of the premises and as a direct and proximate result of the Defendants’

25   negligence, Plaintiff has been required to and did lose time from her employment, continues to

26   and shall continue to be limited in each of her activities and occupations which have caused and

27   shall continue to cause Plaintiff’s loss of earnings and earning capacity to Plaintiff’s damage in a

28   presently unascertainable amount. In this regard, Plaintiff asks leave of this Court to insert said

                                                  Page 3 of 7
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 8 of 11



 1   amount when the same shall be fully ascertained.

 2          15.     Plaintiff has been compelled to retain the services of an attorney to prosecute this

 3   action and, therefore, entitled to reasonable attorney’s fees and costs incurred herein.

 4                                      SECOND CLAIM FOR RELIEF

 5                                (NEGLIGENCE PER SE-DEFENDANT HAWKINS)

 6          Plaintiffs repeats and realleges the allegations contained in Paragraphs 1 through 15, as

 7   fully set forth herein.

 8          16.     Defendant had a duty to operate his vehicle in accordance with the traffic laws of

 9   the State of Nevada.

10          17.     Defendant violated the laws of the State of Nevada by operating his vehicle in a

11   negligent, careless and reckless manner, by failing to pay full attention to driving, following to

12   close and thus, rear-ending a vehicle causing it to impact Plaintiff’s vehicle, thereby causing

13   damages and injuries to Plaintiff. Thus, Defendant is negligent per se.

14          18.     By reason of the premises and as a direct and proximate result thereof, Plaintiff

15   sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

16   conditions may be permanent and disabling in nature, all to her general damage in a sum in

17   excess of $15,000.

18          19.     By reasons of the premises and as a direct and proximate result of the

19   aforementioned, Plaintiff was required to and did receive medical and other treatment for her

20   injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

21   care, and treatment are continuing and shall continue in the future, at a presently

22   unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

23   be ascertained.

24          20.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

25   and gainfully employed and physically capable of engaging in all other activities for which she was

26   otherwise suited.

27   ...

28   ...

                                                 Page 4 of 7
      Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 9 of 11



 1                                           THIRD CLAIM FOR RELIEF

 2                             (NEGLIGENCE ENTRUSTMENT-DEFENDANT FIRST CLASS SERVICE)

 3           Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 20, as

 4   fully set forth herein.

 5           21.    FIRST CLASS SERVICE entrusted said vehicle to Defendant when they allowed him

 6   to drive said vehicle.

 7           22.    FIRST CLASS SERVICE knew or should have known that the Defendant lacked the

 8   skill and necessary training in operating a motor vehicle entrusted to him. As such, FIRST CLASS

 9   SERVICE knew or should have known of the significant hazards arising from the operating of said

10   motor vehicle on public streets.

11           23.    FIRST CLASS SERVICE knew or should have known that the entrustment of said

12   vehicle to Defendant would inflict damages to person and property using public streets, including

13   Plaintiff.

14           24.    FIRST CLASS SERVICE had a duty to only trust said vehicle to qualified and

15   competent drivers.

16           25.    FIRST CLASS SERVICE breached this duty when they entrusted the vehicle to

17   Defendant.

18           26.    By reason of the premises and as a direct and proximate result thereof, Plaintiff

19   sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

20   conditions may be permanent and disabling in nature, all to her general damage in a sum in

21   excess of $15,000.

22           27.    By reasons of the premises and as a direct and proximate result of the

23   aforementioned, Plaintiff was required to and did receive medical and other treatment for her

24   injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

25   care, and treatment are continuing and shall continue in the future, at a presently

26   unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

27   be ascertained.

28   ...

                                                    Page 5 of 7
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 10 of 11



 1          28.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

 2   and gainfully employed and physically capable of engaging in all other activities for which she was

 3   otherwise suited.

 4                                        FOURTH CLAIM FOR RELIEF

 5                             (RESPONDEAT SUPERIOR-DEFENDANT FIRST CLASS SERVICE)

 6          Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 28, as if

 7   fully set forth herein.

 8          29.     FIRST CLASS SERVICE entrusted said truck to Defendant in order to generate

 9   income and profits.

10          30.     Defendant is and was an employee of FIRST CLASS SERVICE and under the

11   supervision and control of FIRST CLASS SERVICE at the time of the accident described herein.

12          31.     At all times relevant herein, Defendant was acting within the scope and course of

13   his employment with FIRST CLASS SERVICE at the time of the accident described herein.

14          32.     By reason of the premises and as a direct and proximate result thereof, Plaintiff

15   sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

16   conditions may be permanent and disabling in nature, all to her general damage in a sum in

17   excess of $15,000.

18          33.     By reasons of the premises and as a direct and proximate result of the

19   aforementioned, Plaintiff was required to and did receive medical and other treatment for her

20   injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

21   care, and treatment are continuing and shall continue in the future, at a presently

22   unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

23   be ascertained.

24          34.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

25   and gainfully employed and physically capable of engaging in all other activities for which she was

26   otherwise suited.

27   ...

28   ...

                                                   Page 6 of 7
     Case 2:21-cv-01256-GMN-EJY Document 1 Filed 07/02/21 Page 11 of 11



 1          WHEREFORE, Plaintiff Amanda Michelle Weeks prays for judgment on all claims for relief

 2   as follows:

 3          1.     General damages in excess of $15,000.00.

 4          2.     Special damages in excess of $15,000.00.

 5          3.     Lost wages in an amount yet to be determined.

 6          4.     Costs of suit incurred including reasonable attorneys' fees.

 7          5.     For such other relief as the Court deems just and proper.

 8          DATED this 2nd day of May 2021.

 9                                              DIMOPOULOS INJURY LAW
10
                                                       /s/ Garnet E. Beal
11                                              _________________________________
                                                GARNET E. BEAL, ESQ.
12                                              Nevada Bar No. 12693
                                                6671 South Las Vegas Blvd., Suite 275
13                                              Las Vegas, NV 89119
                                                Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 7 of 7
